NO. 07-01-0394-R



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



JANUARY 2, 2003



______________________________





FRANK LEROY GAINES, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 137
TH
 DISTRICT COURT OF LUBBOCK COUNTY;



NO. 95-420458; HONORABLE BLAIR CHERRY, JUDGE



_______________________________



Before QUINN and REAVIS and JOHNSON, JJ.

Appellant Frank Leroy Gaines appeals from a judgment  revoking his community supervision, adjudicating him guilty of aggravated sexual assault and assessing punishment of incarceration for 35 years.  We affirm.

Pursuant to a plea bargain, on April 14, 1998, appellant entered a plea of guilty to a charge of aggravated sexual assault.   The trial court found that the evidence substantiated appellant’s guilt, accepted the guilty plea, deferred adjudication of guilt and sentenced appellant to ten years community supervision.  

On June 26 and 27, 2001, the trial court heard the State’s Amended Motion to Proceed with Adjudication of Guilt and motion to revoke appellant’s probation.  The trial court found that appellant violated his probation terms, revoked appellant’s community supervision and adjudicated him guilty of aggravated sexual assault.  The trial court ordered a pre-sentence report and set a separate hearing for sentencing.  On September 13, 2001, the trial court held a sentencing hearing, following which appellant was sentenced to incarceration for 35 years in the Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a general notice of appeal.   
 

Counsel for appellant has filed a Motion to Withdraw and a Brief in Support thereof.  In support of the motion to withdraw, counsel has certified that, in compliance with 
Anders v. California
, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the record has been diligently reviewed and that in the opinion of counsel, the record reflects no reversible error or grounds upon which a non-frivolous appeal can arguably be predicated.  Counsel thus concludes that the appeal is frivolous.  Counsel has discussed why, under the controlling authorities, there is no reversible error in the trial court proceedings or  judgment.  
See
 
High v. State
, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).   

Counsel has attached exhibits showing that a copy of the 
Anders
 brief and Motion to Withdraw have been forwarded to appellant, and that counsel has appropriately advised appellant of appellant’s right to review the record and file a response to counsel’s motion and brief.  Appellant has not filed a response to counsel’s motion and brief.

We have made an independent examination of the record to determine whether there are any arguable grounds for appeal.  
See
 
Penson v. Ohio
, 488 U.S. 75, 109 S. Ct. 346, 102 L.Ed 2d 300 (1988); 
Stafford v. State
, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).  We have found no such grounds.  We agree that the appeal is frivolous. 

Accordingly, counsel’s Motion to Withdraw is granted.  The judgment of the trial court is affirmed.



Phil Johnson

    Justice





Do not publish.